
	
		I
		111th CONGRESS
		1st Session
		H. R. 4215
		IN THE HOUSE OF REPRESENTATIVES
		
			December 7, 2009
			Mr. Rehberg
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To prohibit the inclusion of brucella abortus in certain
		  lists of dangerous biological agents and toxins.
	
	
		1.Short titleThis Act may be cited as the
			 Brucella Abortus Removal Act of
			 2009.
		2.Removal of
			 brucella abortus from lists
			(a)In
			 generalBeginning on the date
			 of the enactment of this Act, the lists of biological agents and toxins
			 established and maintained under section 351A(a)(1) of the Public Health
			 Service Act (42 U.S.C. 262a(a)(1)) and section 212(a)(1) of the Agricultural
			 Bioterrorism Protection Act of 2002 (7 U.S.C. 8401 note) shall not include
			 brucella abortus.
			(b)Conforming
			 changesThe Secretary of Health and Human Services and the
			 Secretary of Agriculture shall revise the regulations, guidance, and other
			 materials of the Department of Health and Human Services and the Department of
			 Agriculture, respectively, to the extent necessary for consistency with
			 subsection (a).
			
